Citation Nr: 1737582	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-18 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right knee Osgood-Schlatter disease, with knee strain, patellar tendonitis, patellofemoral chondromalacia, and calcific tendonitis (hereinafter "right knee disability") prior to February 14, 2011, and to a disability rating in excess of 30 percent thereafter.

2.  Entitlement to a disability rating in excess of 20 percent left knee Osgood-Schlatter disease, with knee strain, patellar tendonitis, patellofemoral chondromalacia, and calcific tendonitis (hereinafter "left knee disability").

3.  Entitlement to an initial disability rating in excess of 10 percent for external otitis.

4.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in August 2011 and at a Board videoconference hearing before the undersigned Veterans Law Judge in March 2013.  Transcripts of both hearings are of record.

This appeal was previously before the Board in August 2015, at which time the above-listed issues were remanded for additional development.  To the extent that the Board denied other issues, it is recognized that the Veteran submitted an August 2016 statement discussing his options, including to "file a motion to the Board for reconsideration . . . to vacate their decision . . . and file with the Board a motion for revision of the decision based upon a clear and unmistakable error."  Despite the Veteran's mention of his options relating to the August 2015 Board decision, his August 2016 statement did not communicate his intent to do so and is not deemed a motion for such.  To date, neither a motion for reconsideration nor a motion alleging clear and unmistakable error has been received by the Board.

While the appeal was in remand status, the RO, in a December 2015 rating decision, awarded service connection for the Veteran's claimed skin disorder.  As such, the benefits sought with respect to this issue have been granted in full.

It is recognized that the Veteran submitted an August 2017 statement requesting an extension for additional time with respect to "my Intent To File, and [to]
provide the necessary documents for a Fully Developed Claim."  His request for an extension of time made no mention of the current appeal before the Board, and no arguments have been presented as to why the Board may not address the appellate issues at this time.  Thus, the Board may proceed with the issuance of this Remand at this juncture.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After reviewing the evidence of record, the Board determines that a remand is necessary for additional development.  

I.  Outstanding VA Records 

The Veteran has referenced VA Vocational Rehabilitation and Education documents (VR&E) documents in argument on several occasions in support of the current appeal and has even provided VA with a few copies of relevant communication in his possession.  As they are deemed potentially relevant to the appeal, any outstanding and non-duplicative VR&E records should be obtained on remand and reviewed by the AOJ in the first instance to preserve his procedural right to "one review on appeal."   See 38 U.S.C.A. § 7104(a); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Golz v. Shinseki, 590 F.3d 1317 (2010) (explaining that "relevant records" to be considered to determine a veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate a veteran's claim).

Additionally, to the extent that the Veteran has received any additional treatment pertinent to his knees or external otitis, these records should be also be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).  

II.  Outstanding Private Treatment Records

The Veteran has also indicated that he has been seeking private treatment from an Ear, Nose, and Throat specialist (ENT) for his ears.  He submitted a May 2016 private treatment report from Dr. Schack and a contemporaneous statement indicating that, as a result of that consultation, an "MRI [was] ordered and completed May 16th, and [he was given a] referral to Ear Specialists of Omaha/Dr. [] Thedinger for follow-up services needed regarding results of MRI, appointment scheduled June 23rd."  Because the ear MRI and subsequent referral records are not part of the appellate record, a remand is necessary so that the relevant information can be obtained.  

Additionally, to the extent that the Veteran has received any outstanding private treatment related to his knees from sources such as his chiropractor, Dr. Le, these records should also be obtained with the Veteran's consent.  See February 2016 statement (discussing chiropractor treatment for biomechanical problems, including for his bilateral knees, following a January 2016 fall).

III.  New VA Examinations of the Knees and External Otitis

The Veteran should also be afforded a VA examination of the knees that evaluates range of motion based on active and passive motion, in weight-bearing and nonweight-bearing as emphasized in the holding of Correia v. McDonald, 28 Vet. App. 158 (2016).  

Additionally, the Veteran has not been provided with a VA examination of his external otitis since November 2015.  Since then, there is evidence that his service-connected disability has worsened.  See, e.g. February 2016 private treatment report (suggesting that the Veteran proceed with a "T tube"); March 2015 private treatment report (indicating that the Veteran had a left ear tube inserted); and May 2016 statement (asserting that he was referred to the Ear Specialists of Omaha after getting the results of his ear MRI). Accordingly, a new examination should be provided to ascertain the current level of severity of the Veteran's external otitis.  

The TDIU issue is deferred pending the requested development. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any non-duplicative VA records related to the Veteran's claims, to specifically include (1) relevant VR&E documents and (2) VA treatment records dated since April 2016.  

2. After obtaining any necessary consent and authorization from the Veteran, obtain any outstanding private treatment records, including (1) a copy of the May 2016 MRI of the ears and any other outstanding records from ENT Dr. Schack; (2) any subsequent referral and treatment by Dr. Thedinger of the Ear Specialists of Omaha since February 2016; and (3) any additional, non-duplicative private treatment pertinent to his knees, including from his chiropractor Dr. Le and/or Dr. Kabach.

3.  Schedule the Veteran for a VA examination of the knees.  The claims file (i.e. any relevant records contained in VBMS) should be provided to and reviewed by the examiner.  After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected knee disabilities.

(a) The examiner should record the range of motion observed on clinical evaluation, in terms of degrees.  In so doing, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  Alternatively, the examiner must provide an explanation as to why it is not possible to do so; and

(b) If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically) if feasible.

4.  Schedule the Veteran for a new VA examination to evaluate the current level of severity of the Veteran's external otitis.  

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




